997 So. 2d 1279 (2009)
Jose Francisco ACOSTA, Appellant,
v.
F & R SCAFFOLDS, INC., et al., Appellees.
No. 3D08-1338.
District Court of Appeal of Florida, Third District.
January 7, 2009.
Thomas E. Elfers, Miami, for appellant.
Abadin Cook, Aldo M. Leiva, and Erin E. Dardis, Miami, for appellee, F & R Scaffolds, Inc.
Before GERSTEN, C.J., and SUAREZ and CORTIÑAS, JJ.
PER CURIAM.
Jose Francisco Acosta ("Acosta") appeals from the trial court's order denying plaintiff's second petition for writ of mandamus or alternatively, motion to compel business records. Because we find this order is non-final and non-appealable, we dismiss the appeal for lack jurisdiction. See Fla. R.App. P. 9.130. We also exercise our discretion and decline to entertain the appeal as a petition for writ of certiorari. See Fla. R.App. P. 9.040(c).
Dismissed.